DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
The amendment filed on 6/10/2021 is acknowledged. Claims 1-3, 14 and 23 are canceled. Claims 24-25 are newly added. Claims 4-9, 17, 19 and 22 are amended. Currently claims 4-13, 17-22 and 24-25 are pending in the application with claims 20-21 being withdrawn from consideration.
Previous rejections of claims 1, 4-14, 17-19 and 22-23 are withdrawn since the independent claims 1 and 14 are canceled.
Claims 4-13, 17-22 and 24-25 are rejected.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  claims 4-5 depend on canceled claim 23.
 Appropriate correction is required.
For the purpose of this office action, claims 4 and 5 are treated as depending on claim 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13, 17-19, 22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Below is a non-limited list of indefinite issues:
As newly added, claim 24 recites “an electrochemical test strip” in lines 1-2, “an electrochemical test strip” in line 12, “an electrochemical test strip” in line 17, “an electrochemical test strip” in line 20, “an electrochemical test strip” in lines 22-23, “an electrochemical test strip” in lines 28-29. It is unclear if these recitations refer to different electrochemical test strips or the same electrochemical test strip.
Claim 24 recites the limitation "the sides" in line 16.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “a strip port” in line 1 and “a strip port carried in the housing” in line 11. It is unclear if “a strip port” recited in line 1 is the same or different from “a strip port carried in the housing” recited in line 11.
Claim 24 recites the limitation "the side guides" in lines 16 and 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the side guides” recited in lines 16 and 18 are the same or different from “first and second side guides” recited in line 15.
Claim 24 recites the limitation “the top guides” in lines 18-19 and 21. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the top guides” recited in lines 18-19 and 21 are the same or different from “first and second top guides” recited in line 18.
Claim 24 recites “the traces” in line 22. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the traces” recited in line 22 is the same or different from “electrical traces” recited in line 2.

Claim 24 recites “the distance between the engagement surfaces” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “an arched clearance” in line 27 and “clearance” in line 28. It is unclear if “an arched clearance” recited in line 27 is the same or different from “clearance” recited in line 28.
Claims 4-13 are rejected on the same ground as claim 24.
As newly added, claim 25 recites “a strip port component” in line 1 and “a strip port carried in the housing” in line 3. It is unclear if “a strip port component” recited in line 1 is the same or different from “a strip port carried in the housing” recited in line 3.
Claim 25 recites “the housing” in line 3. There is insufficient antecedent basis for the limitation in the claim.
Claim 25 recites “an electrochemical test strip” in lines 1-2, “an electrochemical test strip” in line 4, “an electrochemical test strip” in line 9, “an electrochemical test strip” in line 12, “an electrochemical test strip” in lines 14-15, “an electrochemical test strip” in lines 20-21. It is unclear if these recitations refer to different electrochemical test strips or the same electrochemical test strip.
Claim 25 recites the limitation "the strip connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "the sides" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 25 recites the limitation “the top guides” in lines 10-11 and 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the top guides” recited in lines 10-11 and 13 are the same or different from “first and second top guides” recited in line 10.
Claim 25 recites “the traces” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the traces” recited in line 14 is the same or different from “electrical traces” recited in line 2.
Claim 25 recites “the engagement surfaces” in line 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the engagement surfaces” recited in line 13 is the same or different from “flat engagement surfaces” recited in line 11.
Claim 25 recites “the distance between the engagement surfaces” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “an arched clearance” in line 19 and “clearance” in line 20. It is unclear if “an arched clearance” recited in line 19 is the same or different from “clearance” recited in line 20.
Claims 17-19 are rejected on the same ground as claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-8, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ralston et al. (US 2012/0149245) in view Sun et al. (US 2010/0319436) and Yan et al. (US 2014/0014509), and further in view of Fowler et al. (WO 2007/086843).
Regarding claim 24, Ralston et al. discloses an analyte meter comprising 
an analyte meter comprising: 
a processing unit (150, fig. 1), 
a housing (160, fig. 1) carrying the processing unit (150, fig. 1),
memory coupled to the strip port ([0032]), which coupled to the processing unit (see fig. 1), 
a display (170, fig. 1) connected to the processing unit (150, see fig. 1); and 
a strip connector (140, fig. 1)  having connector terminals and being connected to the processing unit (150, see fig. 1);
a strip port (or strip port module 510 shown in figs. 5-8 and 12) carried in the housing (see figs. 5 and 12) and located next to the strip connector (see figs. 1 and 5 and 12 as Ralston et al. teaches the strip connector are interface traces for connecting the housing to the strip port module), defining a strip port opening (aperture 514) for receiving an electrochemical test strip, and comprising; 
a strip shelf defining a bottom of the strip port opening (see annotated fig. 6 below);
a first and second side guides defining the sides of the strip port opening and being spaced apart a distance to receive the electrochemical test strip (see “side guides” in annotated fig. 6 below);
a first and second top guides extending inwardly from the sides of the strip port opening, having engagement surfaces facing the strip shelf, and being spaced apart from the strip shelf a distance to receive the electrochemical test strip between the first and second top guides and the strip shelf (see “top guides” in annotated fig. 6 below); 
a contoured top extending from the first top guide to the second top guide such that the contoured top, first and second top guides together defining a 


    PNG
    media_image1.png
    950
    1394
    media_image1.png
    Greyscale


Ralston et al. shows the contoured top of the opening slightly curved in 3D view perspective in fig. 6. Ralston et al. does not explicitly show the opening having the contoured top in 2D profile view perspective such that the contoured top forming an arched clearance orthogonal to and above the opening bottom to provide clearance for the electrical traces.

Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the opening of Ralston et al. to have a shape with contoured top shown in 2D profile view perspective as taught by Sun et al., because Ralston et al. shows the top of the opening being contoured and such modification would involve nothing more than a mere change in configuration of shape that is suggested by Ralston et al. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the contour top of modified Ralston et al. will have a concave surface facing the strip shelf, providing the arched clearance orthogonal to and above the strip shelf and configured to provide clearance between the contoured top and the electrical traces of the electrochemical test strip received in the strip port opening.
Ralston et al. teaches the test strip (120, fig. 1) has rectangular shape and a thickness (see figs. 1 and 9-10), and the top guides are the top surfaces of the grooves aligning with the electrochemical test strip (120, see fig. 1, and also see figs. 9-10).
Ralston et al. does not teach the top guides (of the engaging grooves) having electrochemical test strip engagement surfaces that are flat and parallel to the strip shelf (or the bottom of the strip port opening).
However, Ralston et al. teaches alignment grooves (599, fig. 8) for aligning a rectangular shaped component with a thickness to have a top guides having engagement surfaces (or top 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the analyte meter of Ralston et al. by having the top guides at the first and second top edge of the strip port opening to be flat and parallel to the opening bottom for engaging and aligning the test strip properly, because Ralston et al. teaches such flat and parallel top guides would properly engage and align the rectangular shaped component with a thickness. In such modification, the contoured top will provide a clearance for the electrical traces (of the electrochemical test strip) and the electrochemical test strip engagement surfaces having widths sufficient to engage the electrochemical test strip first edge to prevent the electrochemical test strip first edge from engaging the contoured top, because the top of the opening is contoured or curved while the top guides (of the alignment grooves) engage to the top surfaces of the electrochemical test strip. 
Ralston et al. does not explicitly teach the processing unit including a circuit board coupled to a meter processor such that the display connected to the meter processor.
Yan et al. teaches a processing unit (fig. 3) including a circuit board (see the electrical connections and components in fig. 3) coupled to a meter processor (or A/D converter 314 and the processor 316 that execute different [computer executable] modules including measurements 112, see fig. 3, [0036-0040]) and the display (320) connected to the meter processor (316, see fig. 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the analyte meter of Ralston by using the processing unit including a circuit board coupled to a meter processor such that display connected to the meter processor as taught by Yan 
Ralston et al. shows the strip shelf aligning with the opening bottom and connecting with the contoured top (see fig. 6). Ralston et al. does not explicitly show in detail the strip port opening that has side guides extending upwardly from the strip shelf.
Fowler et al. teaches the strip port opening similar to Ralston et al., and shows the side guides extending upwardly from the strip shelf in order for the strip shelf aligning with the opening bottom and connecting with the contoured top (see annotated fig. 10 below).


    PNG
    media_image2.png
    379
    323
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention was made to have the side guides disclosed by Ralston et al. to extend upwardly from the strip shelf to connect with the contoured top as taught by Fowler et al., because Ralston et al. teaches the side guides aligning with the opening bottom and connecting with the contoured top.


    PNG
    media_image3.png
    694
    760
    media_image3.png
    Greyscale

Regarding claim 5, modified Ralston et al. discloses an analyte meter of claim 4 above, wherein Ralston et al. discloses the contoured face is convex and extends over at least a portion of the strip shelf (see annotated fig. 12 below).

    PNG
    media_image4.png
    683
    764
    media_image4.png
    Greyscale


Regarding claim 6, modified Ralston et al. discloses an analyte meter of claim 24, wherein Ralston teaches the strip port is attached to the processing unit in the housing (see figs. 1, 5 and 12). Therefore, in modified Ralston, when the processing unit including the circuit board (see claim 1 above), the strip port is attached to the circuit board.
Regarding claim 7, modified Ralston et al. discloses an analyte meter as in claim 24 above.
Modified Ralston et al. does not teach the contoured strip port has surface roughness of A2 from Society of the Plastics Industry surface roughness of about 1 m to about 2m. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the contoured strip port of modified Ralston to have a smooth surface such as A2 surface roughness from Society of the Plastics Industry surface roughness of about 1 m to about 2m to ensure safety of patients and accuracy of the test.

Regarding claim 22, modified Ralston et al. discloses a meter as in claim 24 above, wherein the strip port opening is defined by the strip shelf, the first and second side guides, the first and second top guides and the contoured top (see annotated fig. 6 in claim 24 above).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ralston  et al. (US 2012/0149245) as applied to claim 24 above, and further in view of Iyengar (US 2009/0026074).
Regarding claim 9, modified Ralston et al. discloses an analyte meter as set forth above.
Ralston does not explicitly disclose the electrochemical test strip as claimed.
Yan et al. discloses including a test strip (see test cartridge 202, fig. 3) having a strip contact end (see the end of cartridge 202 with electrodes in fig. 3) and a strip dosing end (see the end of test cartridge 202 with no electrode), a first substrate, a strip contact area having a plurality of strip contacts formed on the first substrate, electrical traces to connect the trip contacts at the strip contact end and the electrodes located near the strip dosing end, dosing site form on the first substrate bottom, strip first edge  (see the test cartridge in fig. 3).
Iyengar teaches a test strip comprising a first substrate (10) and a second substrate (20) having a strip second edge as claimed (see figs. 1 and 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the meter of modified Ralston et al. in claim 1 above by using the test strip taught by 
Regarding claim 10, modified Ralston et al. discloses an analyte meter as in claim 9 above, wherein Yan et al. discloses the strip first edge is free from electrical traces (see fig. 3 as Yan shows no electrical traces at the edge of the test cartridge 202).
Regarding claim 11, modified Ralston et al. discloses an analyte meter as in claim 9 above, wherein Iyengar discloses the electrical traces have electrical segments that are curvilinear (see figs. 1, [0029]).
Regarding claim 13, modified Ralston et al. discloses an analyte meter as in claim 9 above, wherein Ivengar discloses the electrical traces are made of gold (see [0029]). Recitation of forming the electrical traces by sputtering is directed toward a process limitation that does not further define the structure of the analyte meter. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ralston et al. (US 2012/0149245) as applied to claim 9 above, and further in view of Teodorezyk et al. (US 2009/0057146).

Modified Ralston et al. does not disclose the width of the electrical traces in the range from about 100 m to about 250 m.
Teodorezyk et al. discloses the width of electrical traces to be 140 microns (see [0057]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the test strip of modified Ralston et al. by having the width of electrical traces to be 140 mm to provide electrical connection as taught by Teodorezyk et al. 

Claims 17-29 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ralston et al. (US 2012/0149245) in view Sun et al. (US 2010/0319436), and further in view of Fowler et al. (WO 2007/086843).
Regarding claim 25, Ralston et al. discloses a strip port component (or strip port module 510 shown in figs. 5-8 and 12) carried in a housing (see figs. 5 and 12) and located next to a strip connector (see figs. 1 and 5 and 12 as Ralston et al. teaches the strip connector are interface traces for connecting the housing to the strip port module), defining a strip port opening (aperture 514) for receiving an electrochemical test strip, and comprising; 
a strip shelf defining a bottom of the strip port opening (see annotated fig. 6 below);
a first and second side guides defining the sides of the strip port opening and being spaced apart a distance to receive the electrochemical test strip (see “side guides” in annotated fig. 6 below);
a first and second top guides extending inwardly from the sides of the strip port opening, having engagement surfaces facing the strip shelf, and being spaced apart from the strip shelf a distance to receive the electrochemical test strip between the first and second top guides and the strip shelf (see “top guides” in annotated fig. 6 below); 
a contoured top extending from the first top guide to the second top guide such that the contoured top, first and second top guides together defining a top of the strip port opening (see “contoured top” in annotated fig. 6 below).


    PNG
    media_image1.png
    950
    1394
    media_image1.png
    Greyscale


Sun et al. show the a strip port opening (204) in 2D profiled view perspective such that the contoured top forming an arched clearance orthogonal to and above the opening bottom to provide clearance for the electrical traces (see fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the opening of Ralston et al. to have a shape with contoured top shown in 2D profile view perspective as taught by Sun et al., because Ralston et al. shows the top of the opening being contoured and such modification would involve nothing more than a mere change in configuration of shape that is suggested by Ralston et al. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the contour top of modified Ralston et al. will have a concave surface facing the strip shelf, providing the arched clearance orthogonal to and above the strip shelf and configured to provide clearance between the contoured top and the electrical traces of the electrochemical test strip received in the strip port opening.
Ralston et al. teaches the test strip (120, fig. 1) has rectangular shape and a thickness (see figs. 1 and 9-10), and the top guides are the top surfaces of the grooves aligning with the electrochemical test strip (120, see fig. 1, and also see figs. 9-10).

However, Ralston et al. teaches alignment grooves (599, fig. 8) for aligning a rectangular shaped component with a thickness to have a top guides having engagement surfaces (or top surfaces of the grooves) are flat and parallel to the bottom surfaces (see fig. 8) to properly align the rectangular shaped component with a thickness ([0051], fig. 8).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the analyte meter of Ralston et al. by having the top guides at the first and second top edge of the strip port opening to be flat and parallel to the opening bottom for engaging and aligning the test strip properly, because Ralston et al. teaches such flat and parallel top guides would properly engage and align the rectangular shaped component with a thickness. In such modification, the contoured top will provide a clearance for the electrical traces (of the electrochemical test strip) and the electrochemical test strip engagement surfaces having widths sufficient to engage the electrochemical test strip first edge to prevent the electrochemical test strip first edge from engaging the contoured top, because the top of the opening is contoured or curved while the top guides (of the alignment grooves) engage to the top surfaces of the electrochemical test strip. 
Ralston et al. shows the strip shelf aligning with the opening bottom and connecting with the contoured top (see fig. 6). Ralston et al. does not explicitly show in detail the strip port opening that has side guides extending upwardly from the strip shelf.



    PNG
    media_image2.png
    379
    323
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention was made to have the side guides disclosed by Ralston et al. to extend upwardly from the strip shelf to connect with the contoured top as taught by Fowler et al., because Ralston et al. teaches the side guides aligning with the opening bottom and connecting with the contoured top.

Regarding claim 17, modified Ralston et al. discloses an analyte meter as in claim 25 above, wherein Ralston et al. teaches the meter comprising a contoured face above the contoured top (see annotated fig. 12 below). Modified Ralston et al. discloses all the structural limitations 

    PNG
    media_image3.png
    694
    760
    media_image3.png
    Greyscale

Regarding claim 18, modified Ralston et al. discloses an analyte meter of claim 17 above, wherein Ralston et al. discloses the contoured face is convex and extends over at least a portion of the strip shelf (see annotated fig. 12 below).

    PNG
    media_image4.png
    683
    764
    media_image4.png
    Greyscale


Regarding claim 19, modified Ralston et al. discloses an analyte meter as in claim 25 above.
Modified Ralston et al. does not teach the contoured strip port has surface roughness of A2 from Society of the Plastics Industry surface roughness of about 1 m to about 2m. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the contoured strip port of modified Ralston to have a smooth surface such as A2 surface roughness from Society of the Plastics Industry surface roughness of about 1 m to about 2m to ensure safety of patients and accuracy of the test.
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the only reason for the curved line at the top of the test strip port of Ralston et al. is the surrounding surface is curved. The examiner replies that even though the surrounding surface is curved, Ralston shows the sides opening are straight. Regardless, Ralston shows the top is curved and Sun clearly shows the top of the opening is curved to form an arched clearance orthogonal to and above the bottom of the opening.
Applicant argues that the modification of adding flat and parallel top guides in combination with an arched top is only made with the benefit of hindsight and would not result in the claims invention. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Ralston explicitly shows a curved top and teaches guiding grooves to properly align the rectangular shaped component with a thickness ([0051], fig. 8). The guiding grooves taught by Ralston are flat and parallel to accommodate a flat and parallel insertion. It is noted that the test strip of Ralston is shown to be a flat and parallel insertion (see fig. 1). The modification is based on the teachings of the references and not gleaning on Applicant’s disclosure.
Applicant argues that there is nothing in Ralston that notes a concern with electrical traces and nothing in Ralston about avoiding damages to the electrical traces. The examiner replies that even though Ralston does not explicitly use the exact same words as Applicant, but Ralston is concerned about properly aligning the flat and parallel insertion of removable strip port module, which has electrical traces, by using guiding .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726